Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 21, 2007 ^ File No. 811-07723 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. 12 ^ [X] WORLDWIDE HEALTH SCIENCES PORTFOLIO (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building 255 State Street, Boston, MA 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, Including Area Code) Maureen A. Gemma ^ The Eaton Vance Building, 255 State Street, Boston, MA 0 (Name and Address of Agent for Service) Throughout this Amendment to the Registration Statement, information concerning Worldwide Health Sciences Portfolio (the Portfolio) is incorporated by reference from Amendment No. ^ 99 to the Registration Statement of Eaton Vance Growth Trust (File No. 2-22019 under the Securities Act of 1933 (the 1933 Act)) (the Amendment), which was filed electronically with the Securities and Exchange Commission on December 20, 2007 ^ (Accession No. 0000940394-
